Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                         General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 12 and 19.
b.	Claims 12-16 and 19-24 are pending on the application.
Reply to Election/Restrictions
2.	Applicant’s election without traverse of Group I, Claims 12-16 and 19-24 filed 12/08/2020 is acknowledged.  The changes and remarks disclosed therein were considered.  Claims 1-11 has been cancelled.  Claims 17-18 are withdrawing.  Therefore, claims 12-16 and 19-24 are pending in the application.
                                                              Drawings
3.	The drawings were received on 11/14/2018.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 11/14/2018.  The information disclosed therein was considered.
Specification
5.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the divisional U.S Application No. 14/965,039 should be updated; namely, it has matured into U.S. Patent No. 10,165,677.  Appropriate correction is required.
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “OF THE DICLOSURE” in page 24, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glenn et al (US Pat 6,670,698 B1).
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding to independent claim 12, Glenn et al in Figures 1-6 are directly discloses an electronic chip assembly (electronic chip device 100 in Figs 1, 2A and 5A and 300 in Figs 3, 4 and 6A) comprising: 
an electronic circuit (electronic device circuit 110 in Figs 1, 2A, 2B, 5A and 5B; 301 in Figs 3, 4 and 6A) component having electronic elements on a first surface (a first surface 109 in Figs 1, 2A, 2B and 5A; 309 in Figs 3, 4 and 6A, column 4, lines 14-15); 
a cured bonding material (a bond wire 111 in Fig 1 and a bond location 180 in Figs 1 and 2A, column 5, lines 61-67) having a depth sufficient to substantially cover a second surface (a second surface 108 in Figs 1, 2A, 2B, 5A and 5B; 308 in Figs 3, 4, 6A and 6B) of the electronic circuit component (electronic device circuit 110), wherein the electronic circuit component is held in a secured relationship by the cured bonding material (a bond wire 11 and a bond location 180)(for example, an electronic circuit 110 electrically coupled to a substrate 101 has a first surface 109 and a second surface 108 includes a conductive traces 103 with bonding location and a bond wire 111 formed on first surface 109 of the substrate, Fig 1, column 5, lines 50-67); an 
upper surface (an upper surface 130 in Fig 1, 2A, 2B, 5A and 5B) composed of the first surface (a first surface 109) of the electronic circuit (electronic device circuit 110) component and at least a portion of the cured bonding material (a bond wire 111 in Fig 1 and a bond location 180 in Figs 1 and 2A); and 
printed conductive traces (conductive traces 103 in Figs 1, 2A and 5A; 303 in Figs 3, 4 and 6A) extending between the cured bonding material and the first surface (a first surface103) of the electronic circuit component (electronic device circuit 110, see at least in Figs 1, 2A-2B, 5A-5B and 6A, column 4, lines 5 to column 5, lines 18 and column 5, lines 50 to column 7, lines 10 and the related disclosures).  

Regarding to independent claim 19, Glenn et al in Figures 1-6 are directly discloses an electronic chip assembly (electronic chip device 100 in Figs 1, 2A and 5A and 300 in Figs 3, 4 and 6A) comprising: 
an electronic circuit (electronic device circuit 110 in Figs 1, 2A, 2B, 5A and 5B; 301 in Figs 3, 4 and 6A) component having a first surface (a first surface 109 in Figs 1, 2A, 2B and 5A; 309 in Figs 3, 4 and 6A, column 4, lines 14-15) and a second surface (a second surface 108 in Figs 1, 2A, 2B, 5A and 5B; 308 in Figs 3, 4, 6A and 6B), wherein the first surface (the first surface 109) has electronic element located (electronic device circuit 110) thereon;   
a cured bonding material (a bond wire 111 in Fig 1 and a bond location 180 in Figs 1 and 2A, column 5, lines 61-67) having a depth sufficient to substantially cover a second surface (a second surface 108 in Figs 1, 2A, 2B, 5A and 5B; 308 in Figs 3, 4, 6A and 6B) of the electronic circuit component (electronic device circuit 110), wherein the electronic circuit component is held in a secured relationship by the cured bonding material (a bond wire 11 and a bond location 180)(for example, an electronic circuit 110 electrically coupled to a substrate 101 has a first surface 109 and a second surface 108 includes a conductive traces 103 with bonding location and a bond wire 111 formed on first surface 109 of the substrate, Fig 1, column 5, lines 50-67); and 
upper surface (an upper surface 130 in Fig 1, 2A, 2B, 5A and 5B) composed of the first surface (a first surface 109) of the electronic circuit (electronic device circuit 110) component and at least a portion of the cured bonding material (a bond wire 111 in Fig 1 and a bond location 180 in Figs 1 and 2A, see at least in Figs 1, 2A-2B, 5A-5B and 6A, column 4, lines 5 to column 5, lines 18 and column 5, lines 50 to column 7, lines 10 and the related disclosures).
Regarding dependent claim 20, Glenn et al in Figures 1-6 are directly discloses an electronic chip assembly (electronic chip device 100 in Figs 1, 2A and 5A and 300 in Figs 3, 4 and 6A) further including printed conductive traces (conductive traces 103 in Figs 1, 2A and 5A; 303 in Figs 3, 4 and 6A) extending between the cured bonding material and the first surface (a first surface103) of the electronic circuit component (electronic device circuit 110, see at least in Figs 1, 2A-2B, 5A-5B and 6A, column 4, lines 5 to column 5, lines 18 and column 5, lines 50 to column 7, lines 10 and the related disclosures).
Allowable Subject Matter
8.	Claims 13-16 and 21-24, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the assembly, wherein the cured bonding material consists of more than a single bonding material composition, wherein a bonding material composition closer to the electronic circuit component has a stiffer composition than another bonding material composition farther from the electronic circuit component, wherein the first surface of the electronic circuit component and a first surface the cured bonding material are substantially planar with respect to each other, wherein the cured bonding material is formed in a ramp configuration on each side of the conductive electronic component, wherein the cured bonding material is comprised to be deposited by at least one of ink-jet type printing, aerosol type printing, and extrusion type printing (claims 13-16 and 21-24).
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mei et al (US. 10,165,677) discloses a manufacturing process for electronic circuit component such as bare dies, and packaged integrated chip.
	Jang et al (Pub. No.: US 2010/0013076) discloses a semiconductor device package includes a semiconductor chip having top surface on which a conductive pad is disposed, a bottom surface opposite to the top surface an side surface connected the and bottom surface to each other.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.